Case: 17-12733    Date Filed: 03/05/2018    Page: 1 of 3


                                                             [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12733
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:16-cv-00040-JRH-GRS



HAMILTON KINARD,
BRITNEE KINARD,

                                                Plaintiffs - Appellants,

versus

JOHN GALLINA,
Individually and as Agent of Purple Heart Homes, Inc.,
DALE BEATTY,
Individually and as Agent of Purple Heart Homes, Inc.,
ASHLEY DOANE,
Individually and as Agent of Purple Heart Homes, Inc.,
JIM LONCAR,
Individually and as Agent of Purple Heart Homes, Inc.,
PURPLE HEART HOMES, INC.,

                                                Defendants - Appellees.
              Case: 17-12733     Date Filed: 03/05/2018   Page: 2 of 3


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (March 5, 2018)

Before MARCUS, JORDAN, and ROSENBAUM Circuit Judges.

PER CURIAM:

      Hamilton and Britnee Kinard, represented by counsel, appeal the district

court’s order dismissing with prejudice their action for breach of contract,

intentional tort, and stubborn litigiousness against Purple Heart Homes, Inc. and a

number of individual defendants. After review, we affirm.

      The Kinards’ brief contains only four paragraphs of argument, and those

paragraphs contain only general legal principles. The brief does not attempt to

apply those principles to the allegations in the complaint, nor does it explain why

the district court erred in concluding that the complaint failed to state claims upon

which relief could be granted.

      The Kinards have abandoned their claims because they have failed to

provide appropriate arguments as to why they are entitled to relief. See Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long

held that an appellant abandons a claim when he either makes only passing

references to it or raises it in a perfunctory manner without supporting arguments


                                         2
              Case: 17-12733     Date Filed: 03/05/2018   Page: 3 of 3


and authority.”). See also Fed. R. App. P. 28(a)(8) (“The appellant’s brief must

contain . . . appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies”). We therefore

affirm.

      AFFIRMED.




                                         3